Title: To Thomas Jefferson from Lafayette, 16 March 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas



Sir
Williams Burg March the 16h 1781

Your Excellency’s favors of the 10h, 12h, and 14h insnt. Having Come Yesterday to Hand, I Beg Leave Most Respectfully to offer My thanks for that part of their Contents which is Personal. The Exertions of An Unbounded zeal, and A Conduct wholly Actuated By Affection and Respect, will, I Hope, justify in some Measure that Opinion which Your Excellency and the other Citizens of this State Have Been pleased to Entertain.
From An Early period, Sir, I Had the Honor of Being Admitted into the American Union, when without Means, without foreign Aid, But with a determination Either to Conquer or die, our Noble Contest was Carried through to Many dangers and difficulties. Long Since Have I Been Used to those inconveniences that are So far Compensated By the Numberless Blessings of A Popular Governement. Whenever personal labours, or More difficult ways May Conduct to the Same purposes of public Good, duty as a Servant of the public and Affection as a Lover of America shall ever prompt me to Adopt Every Measure that You May think More suitable to the temper of the people, or the State of our Circumstances. The interest Being Common to All engaged in this Cause, and the interest of Virginia Being particularly Concerned in this Expedition, I do not More Question the Good intentions of the State than I do My own on this Occasion. To the Exertions that Have Been Already Made, I know that New ones will Be added to insure the Success of the Operation, and the Respect I Have for the Civil Authority in this State Being United to Sentiments of the Most Perfect Confidence I Shall Comply with Your Excellency’s desire in Laying Before you the State of our Wants, and the Requisite Means for the Progress of our Expedition.
I Beg Your Excellency will Receive My Thanks for the Good Maps that Have Been forwarded. They perfectly Answer the Purpose, and My farther knowledge of the Country Must Come from personal observation. Baron de Stubens Having told me that Gnl. Muhlenberg was ordered to advance His position towards Portsmouth, I intend to join the troops Under His orders, and shall to morrow Set out for His Quarters where I May Reconnoitre the works of the Ennemy. No disposition Can Be made with A sufficient degree of Certainty, Unless the Commanding officer Has formed His judgement Upon His own Observations.
I Have Read the two Copies which Your Excellency Has Been  pleased to Enclose in a Letter of the 1 Oh and Am Very Sorry to see that there is such A Cause of disatisfaction. Harmony Being Necessary to the public wellfare, I thought it was Better for me Not to Make Any Mention of this Affair, But Am no less obliged to the Confidence which Has Been put in Me, and which I am warmly desirous to deserve.
The detachement I Brought from West Point is still at Annapolis and Cannot Come unless a Superior Naval force is sent for its Protection. The desire of obtaining it, that of taking a local knowledge of our Circumstances, and the intention to improve Every Means that May set to Advantage the American Side of the Alliance are the Reasons which Have obliged Me to precede the Continental Troops. To My Great disappointement we Have not yet seen the french fleet, But they Must Be Hourly Expected. I owe them the justice to Say that from the Begining they Have Expressed An Ardent and Particular Zeal to Be Serviceable to this Part of the Continent.
Gnl. Stubens Having Entered into a train of Correspondance with the troops, and My short stay in this place Having Not Yet permitted me to Be thoroughly Apprised of the details of our preparations, I Must Get Acquainted with the local situation and the Minuted Account of our Affairs Before I Can Either take the Command of the troops, or make More particular Applications for our wants. But I Hope that to Morrow Before I Leave this place I May Be able to write A More Minuted letter to Your Excellency.
With the Highest Respect I Have the Honor to Be Your Excellency’s Most obedient Humble Servant,

Lafayette

